Preliminary Remarks
This Office action is an examination of the instant application as published, US 2019/0176871 Al. Any specification citations below have been taken from said publication.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the changes in applicants' preliminary amendment are too extensive to be entered by any other means.
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
The drawings are objected to because the scale of Figs. 3 & 4 is too small to show the features alleged to be shown therein.  Corrected drawing sheets in compliance with 37 CFR 

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.
The disclosure is objected to because paragraph 0033 includes the term “ultrasound sonotrode” whose meaning is unknown.  Presumably the intended term is “ultrasonic sonotrode”.

Claim Objections
Claim 6 is objected to because at line 7 the word “thereof” is misspelled.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation, “ultrasound sonotrode” whose meaning is unknown.  Presumably the intended term is “ultrasonic sonotrode”.


Claim Rejections - 35 USC § 102
Claims 6, 7 & 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eltner, US 8,388,455.  Eltner discloses a steering shaft (1) for a motor vehicle (18), comprising: 
an outer shaft (3); 
an inner shaft (2) arranged in the outer shaft and configured so as to be displaceable axially (col. 1, line 7) along the direction of an axis of rotation; 
wherein the inner shaft includes axially running radial projections (col. 4, lines 10-12) on an outer side thereof; 
wherein the outer shaft includes axially running grooves (col. 4, lines 12-15) on an inner side thereof, into which grooves the radial projections of the inner shaft engage in a positively locking manner in a direction of rotation and displaceably in an axial direction; 
wherein Fig. 5 shows the inner shaft includes a profiled sleeve (5) having an inner circumferential surface that lays against flanks of the radial projections of the inner shaft and the outer circumferential surface of which lies against flanks of the grooves of the outer shaft;

wherein the profiled sleeve is composed of plastic (col. 2, lines 20+).

Claims 6, 7 & 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa, US 7,559,266.  Kurokawa discloses a steering shaft (12) for a motor vehicle (18), comprising: 
an outer shaft (12A); 
an inner shaft (12B) arranged in the outer shaft and configured so as to be displaceable axially (col. 8, lines 60-64) along the direction of an axis (19) of rotation; 
wherein the inner shaft includes axially running radial projections (51) on an outer side thereof; 
wherein the outer shaft includes axially running grooves (41) on an inner side thereof, into which grooves the radial projections of the inner shaft engage in a positively locking manner in a direction of rotation and displaceably in an axial direction; 
wherein the inner shaft includes a profiled sleeve (71) having an inner circumferential surface that lays against flanks (511) of the radial projections of the inner shaft and the outer circumferential surface of which lies against flanks (411) of the grooves of the outer shaft;
wherein the profiled sleeve is connected to the inner shaft by one or more fastening points (714) distributed over a circumference of the profiled sleeve; and
wherein the profiled sleeve is composed of plastic (col. 14, lines 14-21).

Claim Rejections - 35 USC § 103
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Eltner and Kurokawa in view of Baumbach, US 2,380,287.  Each of Eltner and Kurokawa discloses a steering shaft comprising an inner shaft connected to a sleeve, but neither Eltner nor Kurokawa expressly discloses providing the surface of its inner shaft with crisscrossed knurling.  Baumbach teaches crisscross knurling (23, 25, 27) the surface of an inner shaft 19 in order to provide a rigid joint of increased strength (col. 1, lines 6 & 7).  It would have been obvious to one of ordinary skill in the art to modify the steering shat of any one of Eltner and Kurokawa by providing the surface of its inner shaft with crisscrossed knurling in order to provide a rigid connection of increased strength between its inner shaft and sleeve as taught by Baumbach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagele discloses connecting a sleeve (25, 26) to an inner shaft 12 by one or more fastening/weld points (28, 30).
Jung discloses an ultrasonic sonotrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679